NO. 07-02-0139-CR

                                 IN THE COURT OF APPEALS

                         FOR THE SEVENTH DISTRICT OF TEXAS

                                          AT AMARILLO

                                             PANEL B

                                    JANUARY 28, 2003
                             ______________________________

                                    JODY LEWIS FORTIER,

                                                              Appellant

                                                  v.

                                    THE STATE OF TEXAS,

                                                  Appellee
                          _________________________________

               FROM THE 47TH DISTRICT COURT OF POTTER COUNTY;

                  NO. 42,646-A; HON. DAVID L. GLEASON, PRESIDING
                         _______________________________

                                  Memorandum Opinion
                            _______________________________

Before JOHNSON, C.J., QUINN, J. and BOYD, S.J.*

       Appellant Jody Lewis Fortier appeals from a judgment adjudicating his guilt for the

offense of burglary of a habitation. In five issues, he attacks the voluntariness of his initial

guilty plea and the decision to waive his rights to trial by jury and to confront witnesses.

The plea resulted in his receiving deferred adjudication. Each issue before us is founded



       *
       John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment. Tex. Gov’t
Code Ann. §75.002(a)(1) (Vernon Supp. 2003).
upon the belief that his plea was involuntary because the range of punishment about which

the trial court admonished him was wrong. However, none of the complaints were raised

until after appellant violated one or more terms of his community supervision, the State

moved to adjudicate his guilt, and the trial court adjudicated his guilt and convicted him.

We dismiss the appeal for want of jurisdiction.

       When the adjudication of an accused’s guilt is deferred and the individual is placed

on community supervision, complaints involving the original plea proceeding must be

raised on appeal immediately after deferred adjudication is imposed. Nix v. State, 65

S.W.3d 664, 667 (Tex. Crim. App. 2001); Manuel v. State, 994 S.W.2d 658, 661-62 (Tex.

Crim. App. 1999). They cannot be raised thereafter by direct appeal except in one

instance. That instance concerns error rendering the judgment void. Nix v. State, 65

S.W.3d at 667-68. However, allegations involving the voluntary nature of the initial plea

and the effect of improper admonitions on the decision to plea guilty and waive trial is not

such error. Id. at 669 (mentioning the involuntariness of the initial plea); Northington v.

State, 58 S.W.3d 137 (Tex. Crim. App. 2001) (concerning the involuntariness of the initial

plea). Given this, appellant was obligated to raise the issues now asserted immediately

after the adjudication of his guilt was deferred and he was placed on community

supervision. Because he did not, we have no jurisdiction over them.

       Accordingly, the appeal is dismissed for want of jurisdiction.



                                                  Brian Quinn
                                                    Justice



                                             2
Do not publish.




                  3